Citation Nr: 0718177	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  98-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1984 to August 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  This issue was previously before the Board in October 
2003 and April 2005.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran has a chronic heart disability related to 
service.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in June 2001, January 2004, and May 
2005, the veteran was informed of the evidence and 
information necessary to substantiate the claim, the 
information required to enable VA to obtain evidence in 
support of the claim, the assistance that VA would provide to 
obtain evidence and information in support of the claim, and 
the evidence that she should submit if she did not desire VA 
to obtain such evidence on her behalf.  The VCAA letters 
informed the veteran that she should submit any medical 
evidence pertinent to her claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after she received all critical notice, and she 
has had an opportunity to respond (see February 2007 
supplemental statement of the case).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  As the service connection 
claim adjudicated herein is denied, no disability rating or 
effective date will be assigned, and there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Duty to Assist

The veteran's service medical records (with the exception of 
the entrance and separation physicals) are associated with 
the claims file.  Efforts to obtain the veteran's entrance 
and separation physicals have been undertaken by the RO but 
have not been successful.  VA and private medical records are 
also of record.  VA examinations with a medical opinion 
regarding a possible relationship between the disability on 
appeal and the veteran's military service have been 
undertaken.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The veteran has not referenced any 
other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as 
arteriosclerosis, will be presumed if they become manifest to 
a compensable degree within the year after service.  38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

As noted, the veteran's service entrance and separation 
examinations are not available for review in this case.  In 
light of the absence of such service medical records, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The veteran asserts that she developed a sporadic rapid heart 
rate condition approximately eight months prior to her 
discharge from service.  She has indicated that she explained 
her rapid heart beat condition to a physician during her 
August 1991 discharge examination.

The veteran's available service medical records contain no 
complaints or findings related to a heart condition, 
including any complaints of a rapid heart beat.

A February 1992 private medical record indicates that the 
veteran made complaints of heart palpitations, described as a 
rapid heart beat, that had occurred four times the prior 
year.  The assessment was probable supraventricular 
tachycardia.  A record dated later in February 1992 noted a 
normal Holter monitor.

An October 1993 private medical record noted intermittent 
palpitations, suspect paroxysmal supraventricular 
tachyarrhythmias (exercise-induced), and, mild mitral 
regurgitation without evidence of mitral valve prolapse.  

A June 1998 record noted that the veteran presented to the 
emergency room upon complaints of palpitations while playing 
softball.  The assessment was history of mitral valve 
prolapse.

A July 1998 VA heart examination noted diagnoses of prolapsed 
mitral valve and history of palpitations, probably secondary 
to cardiac arrhythmia.

In August 1998, another VA physician noted diagnoses of 
mitral valve prolapse by history and episodes of tachycardia 
and bradycardia of unknown etiology.  The examiner commented 
as follows:

These [episodes of tachycardia and 
bradycardia] are most likely due to the 
mitral valve prolapse.  Mitral valve 
prolapse appears to be a congenital 
condition which is determined at birth.  
The symptoms of this, apparently, did not 
begin until after discharge from the 
service.  Her symptoms at this time do 
not appear to be debilitating.  

Following an echocardiogram and exercise treadmill test, the 
August 1998 VA examiner provided the following conclusions:

1.  According to the echocardiogram, 
there is no definite evidence of 
prolapsed mitral valve and the ejection 
fraction is normal at 60%.  No cardiac 
chamber enlargement is noted.  
Questionable bicuspid aortic valve.

2.  Cardiac status is function Class I.  
No evidence of ischemic heart disease or 
evidence of cardiac arrhythmia on the 
treadmill test.

A February 2003 VA arrhythmias examination, which included an 
April 2003 addendum which incorporated findings from 
echocardiogram, Holter monitor, and treadmill testing, noted, 
in conclusion, that the veteran had very mild mitral 
incompetence due to myxomatous degeneration of the mitral 
valve and that the condition was not related to any illness 
sustained during service.  It was also noted that there was 
no cardiac disability.

June 2005 records from the veteran's private cardiologist 
include references to the veteran's medical history as well 
as findings from clinical and diagnostic testing.    The 
impression was palpitations which might represent 
supraventricular tachycardia.  It was noted that a June 2004 
echocardiogram revealed no evidence of mitral valve prolapse.

The competent evidence of record does not demonstrate that 
the veteran has a chronic heart disability related to 
service.  In fact, extensive testing over more than a decade, 
by both private and VA health professionals, has produced 
little in the way of findings related to heart disability.  
The February 2003 VA examiner noted that there was no 
evidence of cardiac disability, and the June 2005 private 
cardiologist noted only palpitations suggestive of 
supraventricular tachycardia.  

While the medical records have noted mitral valve prolapse 
and history of mitral valve prolapse, the most recent (as 
well as the majority) medical evidence of record addressing 
this aspect of the case noted that a June 2004 echocardiogram 
revealed absolutely no evidence of mitral valve prolapse.  
The Board further observes that the February 2003 VA examiner 
indicated that to the extent mitral valve prolapse was 
present, it was not related to service, and the August 1998 
VA examiner essentially stated that mitral valve prolapse was 
congenital. 

In short, the preponderance of the evidence is against the 
claim, as the competent evidence of record does not 
demonstrate that the veteran has a current heart disability, 
and no health professional has linked a current heart 
disability to the veteran's service.

The Board has reviewed the veteran's statement and February 
2003 RO hearing testimony, and has also considered the 
statements from the veteran's sister and co-worker.  
Laypeople, however, are not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, especially in light of the absence of the veteran's 
service entrance and separation examinations.  The Board 
notes in passing that the key evidence in this case is not 
the service medical records but the evidence (or, lack of) of 
a current chronic heart condition.  In this case, there is 
not such an approximate balance of the positive evidence and 
the negative evidence to permit a more favorable 
determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


